MIDDLETON, PJ.
W“e take it that the general rule that a court may control its own orders and judgments during the term at which they are rendered ,and has power to vacate or modify them, has become the fixed law of this state and that a reviewing court should not interfere with that power unless it is apparent that it has been abused by the trial court. In' the case of Huntington & McIntyre v. Finch and Co., 3 OS. 445, this rule /.was pronounced and it has been followed in many decisions of'the Supreme Court up to the present time. In the case of Bank v. Smith, 102 Oh St 120, it is said:
“There appears to be no limitation or restriction to the rule except that the power must be exercised with a sound discretion — limited only to cases in which there is an abuse of discretion.”
, There is nothing in this record to show that the trial court abused its discretion in refusing to confirm the sale in question and ordering a new sale of the premises.
:• It is contended that the ease of Ackerman v. Cornell, 14 C. C. (n. s.) 525, should control in the instant'case. It is sufficient for us to say that we do not feel inclined to follow that case and find ourselves unable to approve it, believing it would be at least an invasion of the power of the trial court under the rule heretofore stated.
Mauck and Blosser, JJ, concur.